To constitute wanton injury to plaintiff's intestate the driver of the truck must have been conscious of his conduct — that he was causing or allowing the truck to move forward at a high and dangerous rate of speed — conscious that plaintiff's intestate was in danger of being injured, and with reckless disregard of such danger, knowingly did some affirmative act, or omitted to do some duty within his power and known to him, which caused the truck to leave the highway and cause intestate's death. 7 Mayfield's Digest, pp. 626, 627.
The evidence in this case, as pointed out by the opinion of Mr. Justice FOSTER, leaves these questions to rest "upon speculation pure and simple — a choice merely of conjectures," wholly insufficient to warrant a verdict based on wanton or wilful conduct. St. Louis  S. F. R. Co. v. Dorman, 205 Ala. 609,89 So. 70, 75, Gulf, Mobile  Ohio R. Co. v. Williams, 1949, 251 Ala. 516, 38 So.2d 334.